Title: To Thomas Jefferson from Isaac A. Coles, 29 December 1824
From: Coles, Isaac A.
To: Jefferson, Thomas


My Dear Sir,
Lawsons. Princess Anne County
Decr 29th 1824
I regretted exceedingly that circumstances prevented me from paying my respects to you at Monticello during my visit to Albemarle last fall. In March however I will have this pleasure when I propose again to visit the upper country—.Near this at the residence of my friend Mr Williamson on the Lynhaven River is a place called Witchduck. Here more than an hundred years ago was the seat of Justice for this county and the name of Witchduck was given to this spot from the circumstance of a poor woman by the name of Grace Sheerwood having been here subjected to trial in the water for the crime of witchcraft—as the whole proceedings in this case are very curious as connected with the early history of our State, I have procured a copy of the record of the Court which I send you enclosed. Its authenticity may be entirely relied on.In consequence of some difficulty as to my title in this property, I had not expected when I left Albemarle to have remained here longer then was necessary to wind up my affairs and dispose of the personal property in the Estate, but an arrangement has recently been made which will probably fix me here for some years, & I propose in future to make this my winter residence. The climate at this season of the year is better than ours, and the fine fish and Oysters which are so easily procured here afford an agreeable variety in ones living which is not less grateful than salutary to persons from the mountains. my own health, about which I felt some uneasiness when in Albemarle has been entirely restored since my return to this place. I ask to be presented in the kindest manner to Mrs Randolph & the family at Monticello & am Dr Sir with devoted attachment ever truly yrsI. A. Coles